                              MELISSA PIASECKI, M.D.
                                   FORENSIC PSYCHIATRY
                                 561 KEYSTONE AVE. #104
                                     RENO, NV 89503
                              775 722-1077 FAX 866 500-7716
                                  piaseckimd@gmail.com
                       BOARD CERTIFIED IN PSYCHIATRY AND FORENSIC PSYCHIATRY




November 28, 2019

Re: Ashley Zieser

I. Qualifications

I am a Professor of Psychiatry at University of Nevada, Reno School of Medicine.
I have active certification from the American Board of Psychiatry and Neurology
in General Psychiatry and Forensic Psychiatry.

I am a practicing forensic psychiatrist and hold an active medical license in two
states. I am a consultant to the U.S. Department of Justice, Civil Rights Division.
In this role, I have participated in investigations of correctional facilities, including
a women’s prison. A copy of my CV, which includes publications, and a four year
Record of Testimony are attached.


II. Sources of Information

To complete this report of findings, I interviewed Ms. Zieser on 11.11.19 by
interactive videocall.

I also reviewed the Ms. Zieser’s complaint: Ashley Zieser vs Edward Bearden,
Vevia Sturm and John and Jane Does

III. Findings

My findings are based on the above documents, my personal assessment of Ms.
Zieser and medical training and experience, and the published literature. My
opinions are held to a reasonable degree of medical and scientific certainty.

   1. Ms. Zieser was incarcerated at the Chillicothe Correctional Institution in
      Missouri in 2015 and 2016.

   2. During this time, Ms. Zieser was sexually harassed and sexually assaulted
      by Mr. Edward Bearden, who was a correctional officer at the Chillicothe
      Correctional Institution.



     Case 5:18-cv-06103-FJG Document 37-3 Filed 08/13/21 Page 1 of 5
3. Ms. Zieser experienced confusion, distress, embarrassment, physical
   pain, physical injury, anxiety and fear during the time she experienced the
   assaults by Mr. Bearden.

4. As an inmate in a correctional facility, Ms. Zieser had no means to escape
   the abuse. She was threatened with the consequence of solitary
   confinement (“administrative segregation”) if she disclosed the assaults. In
   that case, she would lose visits with her family and her ability to participate
   in a work release program.

5. Ms. Zieser did not disclose the abuse immediately following release from
   prison. Her reasons for not disclosing are similar to other sexual abuse
   victims who delay disclosure or fail to disclose. These include: an
   assumption that her disclosure would not be believed, avoidance of
   discussing experiences that remind her of trauma and trigger anxiety and
   a desire to move on from that period in her life. When she learned of
   another victim from the same facility, she began to believe that her
   disclosure would be credible.

6. As a result of the assaults that occurred in the prison, Ms. Zieser
   experienced symptoms of Post-traumatic Stress Disorder (PTSD) with
   panic attacks. Post-traumatic Stress Disorder is a psychiatric disorder that
   follows a traumatic experience or event and includes symptoms of
   intrusive recall, avoidance behaviors, reactivity and negative cognitions
   and moods associated with the traumatic event. Panic attacks are abrupt
   episodes of intense fear that are accompanied by physical symptoms,
   anxiety and negative cognitions.

7. Ms. Zieser began to experience symptoms of PTSD with panic attacks
   following the third or fourth sexual assault when she was in custody at the
   Chillicothe Correctional Institution. The symptoms have persisted. The
   categories of PTSD symptoms that she has experienced include:

   a. intrusive recall of the assaults in the form of nightmares and flashbacks
   b. avoidance of things and experiences that remind her of memories of
   past trauma or that trigger anxiety or physiological reactions
   c. negative thoughts and emotions about herself and others
   d. psychological over-activation such as hypervigilance, irritability and
   poor sleep
   e. negative thoughts and assumptions about herself and the world

8. Ms. Zieser experiences panic attacks that occur in the context of PTSD.
   The panic attacks occur about six times a month and include the following
   symptoms:


                                      2

 Case 5:18-cv-06103-FJG Document 37-3 Filed 08/13/21 Page 2 of 5
   a. shortness of breath and the feeling she is “fighting” to breathe
   b. chest tightness
   c. altered blurry vision
   d. altered ability to think, as if there is a “cloud” around her head
   e. numbness in hands and face
   f. profuse sweating
   g. need to escape to a “safe place”
   h. nausea, fatigue and sore muscles following the attack

9. As a result of PTSD and panic symptoms, Ms. Zieser experiences
   clinically significant distress and decreased ability to function. The
   symptoms impact her life in a number of ways. The impact of symptoms
   includes:

   a. Her ability to function in a work environment is impaired and she is
   limited in the types of employment she can obtain and maintain. She is
   unable to function in the company of men and does not attend job
   interviews when she learns that the interviewer is a man. She said she
   was working as a housekeeper at a hotel “because it’s most likely all
   women.”

   Ms. Zieser has panic attacks that interfere with her job. Certain work-
   related sounds, such as the sounds of keys as a maintenance man walks
   by her, trigger anxiety and panic. When she has a panic attack at work,
   she requires a period of time in a locked bathroom, running water over her
   hands, to be able to continue working after a panic attack. Security staff
   have had to check on her well-being during these extended periods in a
   bathroom. She has had to leave work and go home when unable to
   recover from a panic attack.

   The locker room at her current job is similar to the site of sexual assaults.
   She said that she has avoided using the toilet there and instead held her
   urine until she returned home.

   b. Ms. Zieser has difficulty with bowel function. She experiences
   constipation related to the episodes when Mr. Bearden stood at her cell
   door and watched her use the toilet. She takes supplements to decrease
   the problems with constipation. Ms. Zieser is uncomfortable with a closed
   door and keeps her bathroom door open when she uses the toilet, which
   is embarrassing for her and her family.

   c. Her capacity to function as a marital partner is impaired. Ms. Zieser said
   “I feel dirty. Disgusting even.” She said that prior to the assaults, she
   enjoyed sex. Following her release “Sex feels awkward, weird, shameful. I
   don’t like it. It’s dirty.” She said that she avoids sex.


                                       3

 Case 5:18-cv-06103-FJG Document 37-3 Filed 08/13/21 Page 3 of 5
 d. Her ability to function in public places is impaired. Ms. Zieser has had
 panic attacks before entering stores. She feels anxiety when planning
 errands and during errands. She completes shopping errands in the
 shortest possible time. She parks close to buildings, carries mace and
 rushes to her car. She sometimes experiences panic attacks after she is in
 her car. She is hypervigilant in public spaces.

 e. Her ability to attend community activities such as fitness classes is
 impaired. Prior to the assaults, Ms. Zieser participated in community
 fitness activities, such as Zumba classes. She said she has not
 participated in these types of activities following her release because she
 does not feel safe.

 f. Her ability seek psychological care is impaired. Ms. Zieser experiences
 anxiety when speaking about the assaults and avoids the topic. She said
 that if she entered psychological care for the sexual assaults, it might
 reinforce her experience of the events.

 g. Her ability to obtain restful sleep is impaired due to nightmares.

 h. Ms. Zieser experiences strong feelings of distrust towards others. She
 said she does not like meeting people.

 i. She experiences depression. She said that she isolates and is tearful.
 She is irritable with her family.

 j. She experienced and continues to experience distorted, distressing and
 limiting thoughts regarding her role in the assaults. She asks herself “How
 could that happen? Was it me? Do I look like a whore?” She has the
 thought “That’s what you look like. A whore.”

 k. Her ability to contemplate a future is limited. She said “I feel broken. I’m
 not me anymore.” She said she used to be a confident person and that
 she currently feels as though she has a “self-esteem problem.” Ms. Zieser
 said she sometimes thinks “Not good for anything. I can’t work. I can’t
 sleep.”

 l. She experiences suicidal thoughts such as the thoughts that others
 would be “Better off without you here” and that she is “Not good enough.”
 She noted that she actively resists these thoughts.

 m. Her ability to parent is impaired at several levels. When her daughter
 put her arm around her, it was “weird.” Ms. Zieser was unable to attend a
 parent-teacher conference because she experienced panic after she saw
 the male school principle at the entrance to the school. She had to speak


                                    4

Case 5:18-cv-06103-FJG Document 37-3 Filed 08/13/21 Page 4 of 5
      to her child’s teacher by phone.

   10. Ms. Zieser will require ongoing individual psychotherapy for the
       foreseeable future.

   11. Ms. Zieser will require family and couple’s psychotherapy. This treatment
       will address the family’s needs with regards to the negative impact of
       PTSD and panic attacks and her experiences at the correctional center on
       family and marital life.

IV. Statement of Compensation

St. Louis University and I have an agreement for a discounted hourly rate of
$250/hour. My compensation for professional services related to this report is
capped at $6,000.

Please contact me if you have any questions about this report.

Sincerely,




Melissa Piasecki, M.D.




                                         5

    Case 5:18-cv-06103-FJG Document 37-3 Filed 08/13/21 Page 5 of 5
